DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see page 7, filed 4/20/22, with respect to restriction requirements have been fully considered and are persuasive.  The restriction requirements have been withdrawn, and claims 1-20 are examined together.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show PCB ground plane 164 and second ground plane 172 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletti et al. (US 2019/0379132 A1) in view of Murad et al. (US 2015/0002329 A1).
In claim 1, Pelletti discloses in Figs. 1-3, an antenna system, comprising: 
a substrate of a dielectric material (substrate 150 may have two portions of dielectric material; [0061]); and 
a conductive layer (165) disposed on the substrate and defining a feed slot joining ([0061]; slotted transmission line is disposed on a substrate 150) a number of side slots (160) arranged in a line forming an array ([0060]; the radiating array structure 126), the side slots spaced from one another (as shown in Fig. 3); 
wherein the array (126) is configured to radiate a radiation pattern; except the radiation pattern characterized by a first beam width in a first plane and a second beam width in a second plane perpendicular to the first plane, wherein the first beam width is wider than the second beam width.
However, in the same field of endeavor, Murad discloses in Figs. 2-3, the radiation pattern characterized by a first beam width in a first plane (azimuth) and a second beam width in a second plane (elevate) perpendicular to the first plane (azimuth and elevation; [0011]), wherein the first beam width is wider than the second beam width (see Figs. 2-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Murad into the circuit of Pelletti to provide multiple transmission methods for improving operation of automotive radar systems.
6.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelletti et al. in view of Murad et al. as applied to claim 1 above, and further in view of Iwasaki (US 5,898,405).
In claim, Pelletti in view of Murad discloses the system of claim 1; except the system comprising a coplanar waveguide configured to launch a signal to the feed slot.
However, Iwasaki teaches in col. 3, line 1, a coplanar waveguide configured to launch a signal to the feed slot (a feed means of this case, for example, a coplanar feed line, a direct feed line, a slot feed line).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Iwasaki into the circuit of Pelletti and Murad to provide multiple transmission methods for improving operation of automotive radar systems wherein the coplanar waveguide being used to lunch signal.
Allowable Subject Matter
7.	Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	Claims 11-20 appear to comprise allowable subject matter.
        Related Prior Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Achour (US 11353552 B2) teaches an intelligent antenna metamaterial interface (IAM) associates specific metamaterial unit cells into sub-arrays to adjust the beam width of a transmitted signal. The IAM is part of a sensor fusion system that coordinates a plurality of sensors, such as in a vehicle, to optimize performance. In one implementation, an MTM antenna structure is probe-fed to create a standing wave across the unit cells.
Mokhtari et al. (US 11221395 B2) teaches a radar system includes a transmit section to emit a transmit signal. A chip-based front-end portion of the transmit section increases a frequency of an input signal to produce an intermediate signal and amplifies signal strength of the intermediate signal to produce the transmit signal. The frequency of the input signal is in a range of 76 gigahertz (GHz) to 80 GHz. The radar system also includes a receive section to receive a reflected signal resulting from reflection of the transmit signal by an object.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844